DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/21/2021 has been entered.  Claims 1, 3-4, 6-10, 12-13, and 15-20 remain pending in the application.  Claims 2, 5, 11, and 14 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 11/18/2020.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benichou et al. (WO 2016132225 A1).  
Regarding claim 10, Benichou teaches a finished Ti product can be produced by printing the disclosed ink composition, such as by ink jet printing, to form a green article, heating the green article to dehydrogenate it and form a Ti containing part; and the method may further comprise sintering the Ti containing part to produce a sintered Ti product (which reads upon “a three-dimensional semi-finished product, comprising a workpiece produced from”, as recited in the instant claim; abstract).  Benichou teaches “various ink formulations comprising micron and submicron size particles of Ti, Ti¾ and their alloys” (which reads upon “a first raw material powder”, as recited in the instant claim; paragraph [016]).  Benichou teaches “inks, typically used in 3D (three dimensional) printing operations, which serve as a support material or support ink for the Ti containing inks described herein” (paragraph [037]).  Benichou teaches that “the support ink provides a ground for printing of a model ink layer on regions which at the end should remain empty, e.g. the space under a free standing arc” (which reads upon “which support element is adapted to dissipate heat introduced during irradiation of the first and the second raw material powder and/or to fix the workpiece relative to the carrier”, as recited in the instant claim; paragraph [037]; provides a ground reads on fix the workpiece relative to the carrier).  Benichou teaches that “the support inks, according to the embodiments disclosed herein, comprise chemical entities including the thermal conductivity of silicon carbide (SiC) is about 120 W / mK).  Benichou teaches “pure titanium, which is also referred to as chemically pure or CP” (which reads upon “wherein the workpiece has a thermal conductivity of approx. 5 to 25 W/mK”, as recited in the instant claim; paragraph [016]; the thermal conductivity of pure titanium is 17 W / mK).  Benichou teaches that “to obtain a final part from this green part, debinding, dehydrogenation and sintering are performed on the printed material” (paragraph [069]).  Benichou teaches that “the support structure of the support ink must remain sufficiently soft and/or brittle to be removable after the sintering process” (paragraph [038]).  
Regarding the process limitations, selectively irradiating a first raw material powder applied to a carrier with electromagnetic radiation or particle radiation, and selectively irradiating the second raw material powder applied to the carrier with electromagnetic radiation or particle radiation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious 
Regarding claim 12, Benichou teaches the product of claim 10 as stated above.  Benichou teaches that “the metal carbides that can be used as solid particles include silicon carbide, tungsten carbide, and titanium carbides” (which reads upon “wherein the support element has a thermal conductivity of approx. 100 to 400 W/mK”, as recited in the instant claim; paragraph [044]; the thermal conductivity of silicon carbide (SiC) is about 120 W / mK).  
Regarding claim 13, Benichou teaches the product of claim 10 as stated above.  Benichou teaches “pure titanium, which is also referred to as chemically pure or CP” (which reads upon “wherein the workpiece consists of a metal material with a thermal conductivity of maximally 20 W/mK”, as recited in the instant claim; paragraph [016]; the thermal conductivity of pure titanium is 17 W / mK).  
Regarding claim 15, Benichou teaches the product of claim 10 as stated above.  Benichou teaches that “in addition to CP Ti, any single alloy or any combination of alloys having the foregoing phases can be used in the ink compositions described herein, for example, in one embodiment, the Ti comprises an alloy, with Ti-6A1-4V (referred to herein as "Ti 64"), being particularly noted” (which reads upon “wherein the workpiece consists of a titanium alloy”, as recited in the instant claim; paragraph [017]).  
Regarding claim 16, Benichou teaches the product of claim 10 as stated above.  Benichou teaches that “the metal carbides that can be used as solid particles include .  

Allowable Subject Matter
10.	Claims 1, 3-4, 6-9, and 17-20 are allowed.
11.	The following is an examiner's statement of reasons for allowance:
12.	The instant claims are to a method for manufacturing a three-dimensional semi-finished product with the steps of applying a first raw material powder to a carrier, applying a second raw material powder to the carrier, and selectively irradiating the first raw material powder applied to the carrier with electromagnetic radiation or particle radiation, in order to manufacture on the carrier a workpiece produced from the first raw material powder by a generative layer construction method.  The method further comprises selectively irradiating the second raw material powder applied to the carrier with electromagnetic radiation or particle radiation, in order to manufacture on the carrier a support element produced from the second raw material powder by a generative layer construction method.  The workpiece produced from the first raw material powder has a thermal conductivity of approx. 5 to 25 W/mK.  The support element produced from the second raw material powder consists of a ceramic material with a thermal conductivity of at least 100 W/mK.  The support element dissipates heat introduced during irradiation of the first and the second raw material powder.  
13.	The closest prior art is W02017/143005 to Hildreth et al. as set forth in the rejection of claims 1-2 and 5 in the Non-Final Office Action mailed November 18, 2020.  Applicant argues that during the 3D printing process [of Hildreth], the component 201 
14.	The references do not teach or suggest selectively irradiating the first raw material powder applied to the carrier with electromagnetic radiation or particle radiation, in order to manufacture on the carrier a workpiece produced from the first raw material powder by a generative layer construction method, and - selectively irradiating the second raw material powder applied to the carrier with electromagnetic radiation or 

Response to Arguments
Applicant’s arguments with respect to claims 10-11, 12-13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733